Citation Nr: 1019935	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  04-19 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lymphoma of the 
left ischial tuberosity, to include as due to exposure to 
Agent Orange and asbestos.  

2.  Entitlement to service connection for sarcoidosis, to 
include as due to exposure to Agent Orange and asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, denied 
the benefits sought on appeal.

In December 2004, the Veteran provided testimony before the 
undersigned Veterans Law Judge at the RO.  A transcript is of 
record.

In December 2005, February 2007, and April 2009, the Board 
remanded this matter for further evidentiary and procedural 
development.  

While this case was pending before the Board, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a Board decision which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagreed with the Court's decision in Haas and appealed 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  In Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit 
overturned the decision of the Court.

Although the stay was in effect while the case was pending 
before the Board, the stay has been lifted and the Board may 
proceed with the claims.  See Chairman's MEMORANDUM NO. 01-
09- 03.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2004 VA Form 9, the Veteran stated that he was 
exposed to asbestos and other chemicals while he was aboard 
the USS America and while he was working with welders on the 
vessel in the dry-dock at the USS America home port in 
Norfolk, Virginia.  In a May 2009 statement in response to an 
asbestos exposure questionnaire, the Veteran clarified that 
he was claiming both service connection issues, for 
sarcoidosis and for lymphoma, to include as due to exposure 
to asbestos as well as exposure to Agent Orange.  

VA has not attempted to verify the claimed in-service 
exposure to asbestos.  VA has a duty to make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c), (d) (2009).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody.   
38 C.F.R. § 3.159(c)(4).  Therefore, as such information is 
relevant to the Veteran's claim, VA must attempt to verify 
exposure to asbestos.  

Furthermore, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  
The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.

The Veteran has multiple diagnoses, including sarcoidosis and 
status post lymphoma of the left ischial tuberosity removal, 
and he has alleged that both conditions are due to asbestos 
exposure in service.  If, after the requested development is 
complete there is evidence of exposure to asbestos, the 
Veteran must be provided with an examination to determine 
whether there is a connection between such exposure and any 
currently diagnosed disability.  

Accordingly, the case is REMANDED for the following action:

1.  Review the file and prepare a summary of 
the Veteran's claimed asbestos exposure.  
This summary, together with a copy of the 
Veteran's DD 214, a copy of this remand, and 
all associated documents, should be sent to 
the U.S. Army & Joint Services Records 
Research Center (JSRRC) and any other 
appropriate source of records.  That agency 
should be asked to provide any information 
that might corroborate the Veteran's alleged 
exposure to asbestos, including during his 
service aboard the USS America as well as 
time served at the USS America home port in 
Norfolk, Virginia.      

2.  If, after the above development is 
complete, there is evidence of in-service 
exposure to asbestos, the Veteran should be 
afforded a VA examination by a qualified 
doctor `to determine whether any current 
disorder, including sarcoidosis or lymphoma 
of the left ischial tuberosity, had its 
onset in service or is related to a disease 
or injury in service, including in-service 
asbestos exposure.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum. 

The examiner should provide an opinion as to 
whether any current disorder, including 
sarcoidosis or lymphoma of the left ischial 
tuberosity, at least as likely as not (50 
percent probability or more) had its onset 
in service or is, in whole or part, the 
result of in-service asbestos exposure, or 
any other in-service disease or injury.  

The examiner should provide a rationale for 
these opinions.  The opinion should take 
into account the Veteran's reports of his 
history and symptoms.

3.  If the claim is not fully granted, a 
supplemental statement of the case should be 
issued.  The case should then be returned to 
the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


